     Case 1:16-cv-00150-DAD-BAM Document 59 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARY RAY BETTENCOURT,                            Case No. 1:16-cv-00150-DAD-BAM (PC)
12                       Plaintiff,                    ORDER STRIKING PLAINTIFF’S
                                                       RESPONSE TO DEFENDANTS’ ANSWER
13           v.
                                                       (ECF No. 58)
14    PARKER, et al.,
15                       Defendants.
16

17          Plaintiff Gary Ray Bettencourt (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s claims of deliberate indifference in violation of the Eighth Amendment against

20   Defendant Crooks for pulling two teeth that did not need to be pulled, and against Defendants

21   Parker and Guzman for filing down six healthy teeth with a dental tool used for drilling cavities.

22          On September 8, 2020, Defendants answered Plaintiff’s complaint. (ECF No. 55.) On

23   October 2, 2020, Plaintiff filed a response to Defendants’ answer. (ECF No. 58.)

24          In relevant part, the Federal Rules of Civil Procedure provide that there shall be a

25   complaint, an answer to a complaint, and, if the court orders one, a reply to an answer. Fed. R.

26   Civ. P. 7(a). The Court has not ordered a reply to Defendants’ answer and declines to make such

27   an order.

28   ///
                                                       1
     Case 1:16-cv-00150-DAD-BAM Document 59 Filed 10/02/20 Page 2 of 2

 1         Accordingly, Plaintiff’s response to Defendants’ answer, filed on October 2, 2020, (ECF

 2   No. 58), is HEREBY STRICKEN from the record.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   October 2, 2020                          /s/ Barbara   A. McAuliffe           _
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
